In an action, inter alia, to recover damages for *756breach of fiduciary duty, the plaintiff appeals from an order of the Supreme Court, Nassau County (Parga, J.), entered November 22, 2011, which denied her motion for leave to reargue her opposition to the defendant’s motion for summary judgment dismissing her amended complaint as time-barred, which was granted in an order of the same court entered August 3, 2011.
Ordered that the appeal is dismissed, with costs, as no appeal lies from an order denying reargument (see Matter of Aiani v Donovan, 98 AD3d 972 [2012]; HSBC Bank USA, N.A. v Posy, 98 AD3d 945, 946 [2012]). Mastro, J.P., Dickerson, Sgroi and Hinds-Radix, JJ., concur.